The plaintiff in error, hereinafter called defendant, was convicted in the county court of *Page 218 
Oklahoma county on a charge of maintaining a public nuisance, and was sentenced to pay a fine of $750 and to imprisonment in the county jail for a term of 90 days.
The record discloses that certain county and federal officers, without a search warrant, went to the premises of defendant and upon a search discovered some mash and whisky and a still made out of a wash boiler. The still was in a cellar near the dwelling house, the mash in the chicken house, and a part of the whisky in the dwelling house. Before beginning the trial, defendant made a motion to suppress the evidence, as having been obtained by an illegal search. This motion was overruled. It should have been sustained. The evidence does not disclose, nor is it claimed, that defendant waived his constitutional right. There is no reason why the officers might not have procured a search warrant for the premises.
The case is reversed and remanded.